I should like at 
the outset to congratulate you warmly, Sir, on 
your election to the high post of President of 
the thirty- seventh session of the General 
Assembly and to assure you of our full 
co-operation and support. Having known you 
personally for a long period of time and being in 
a position to appreciate your outstanding 
qualities, I am confident that under your most 
able leadership the Assembly will conduct 
fruitful deliberations and that it will 
successfully pursue the many important issues 
which are pending before it. In paying a 
well-deserved tribute to you on this occasion, I 
recall the excellent relations we maintain with 
your country, Hungary.
2.	At the same time I should like to express 
our sincere feelings of appreciation to your 
predecessor, Mr. Kittani of Iraq, for the 
exemplary way in which he presided over the 
deliberations of the thirty-sixth session of the 
General Assembly and the resumed and special 
sessions.
3.	Almost four decades ago, following the 
deliberations at Dumbarton Oaks, representatives 
of 50 countries assembled in San Francisco to 
draft the Charter of the United Nations, an 
organization which was established with the 
objective of saving future generations from the 
scourge of war. As a culmination of man's 
historic yearning for peace and justice and 
having just witnessed the ravages of the Second 
World War, the founding fathers manifested a new 
spirit of unity and co-operation in their noble 
pursuit of upholding mankind's lofty ideals of 
peace, freedom and justice.
4.	As we approach the fortieth anniversary 
of the United Nations, the peoples of the world 
would naturally expect us to renew our commitment 
to the letter and spirit of the Charter, which 
should guide our thoughts, our deliberations and 
above all our actions. A total, unequivocal and 
unconditional commitment by all States to the 
principles enshrined in the Charter would 
undoubtedly contribute to the strengthening of 
the effectiveness of the United Nations which is 
so much needed, particularly as regards the 
paramount goal of promoting international peace 
and security.
5.	It is in this spirit that the Republic of 
Cyprus is participating in the deliberations of 
the thirty- seventh session of the General 
Assembly. We strongly believe in the United 
Nations and, in spite of its present weaknesses, 
we trust that the day will come when its 
principles will prevail all over the globe. We 
regard the principles of the Charter as the 
cornerstone of our political credo and the main 
shield of our security, for we hold that the only 
assurance of peace and survival is freedom and 
justice.
6.	Beyond the pledges of dedication, 
however, each new session also gives an 
opportunity to take stock of the world situation. 
The attention of the world community is focused 
on the major problems which are debated here, 
especially in these days when international peace 
and security are in serious jeopardy owing to the 
confrontations and hostilities which we have 
witnessed this year. The situation is grim and 
the prospects ominous. Never before since the 
coming into existence of the United Nations has 
the world slid into such a predicament.
7.	We are in the midst of such a depressing 
deterioration of the world political and 
economic situation that the possibility of 
general conflagration looms menacingly on the 
horizon. Detente is not nowadays a feature in the 
international situation. It is the opposite that 
now prevails. We are living in a world 
characterized by continuous insecurity and 
crises, where the use of force is the order of 
the day. And what is even worse is that 
aggression, violation of human rights and 
terrorism remain unpunished and unremedied 
because of the failure of the Members of the 
United Nations, and in particular those that are 
members of the Security Council to give the 
Council the necessary means for the enforcement 
of its resolutions. The failure of the United 
Nations to deal effectively with world problems 
causes a serious crisis of confidence which 
erodes the very usefulness of the organization.
8.	The remarks of the Secretary-General in 
his report on the work of the Organization are 
very pertinent, he said:
"Certainly we have strayed far from the Charter 
in recent years. Governments that believe they 
can win an international objective by force are 
often quite ready to do so, and domestic opinion 
not infrequently applauds such a course. The 
Security Council, the primary organ of the United 
Nations for the maintenance of international 
peace and security, all too often finds itself 
unable to take decisive action to resolve 
international conflicts and its resolutions are 
increasingly defied or ignored by those that feel 
themselves strong enough to do so. Too frequently 
the Council seems powerless to generate the 
support and influence to ensure that its 
decisions are respected, even when these are 
taken unanimously. Thus the process of peaceful 
settlement of disputes prescribed in the Charter 
is often brushed aside. Sterner measures for 
world peace were envisaged in Chapter VII of the 
Charter, which was conceived as a key element of 
the United Nations system of collective security, 
but the prospect of realizing such measures is 
now deemed almost impossible in our divided 
international community. We are perilously near 
to a new international anarchy."
9.	The dismal performance of the 
international community in the execution of its 
duty to respect and honour the Charter is 
portrayed very aptly and clearly by that 
statement of the Secretary-General. And although 
the findings of all of us, as set out in speeches 
before the Assembly, are identical with the 
conclusions of the Secretary-General, those who 
wield power do not appear to be willing to take 
the necessary remedial action.
10.	That crisis of confidence was recently 
further accentuated by the failure of the twelfth 
special session, the second special session 
devoted to disarmament, to call a halt to the 
ever-escalating arms race, and to conform to the 
directives of the Pinal Document of the Tenth 
Special Session of the General Assembly for the 
creation of an effective collective international 
security system, concurrently with disarmament. 
The Final Document is emphatic and clear in 
asserting that "Genuine and lasting peace can 
only be created through the effective 
implementation of the security system provided 
for in the Charter of the United Nations and the 
speedy and substantial reduction of arms and 
armed forces".
11.	It has all along been our position that 
disarmament cannot be achieved in isolation, 
without simultaneously setting into motion the 
system of international security through the 
United Nations. Only after collective security 
establishes confidence and States are no more 
victims of aggression, can disarmament be 
effectively dealt with. Such confidence is at 
present lacking and, as a result, the arms race 
continues unabated. The world lives constantly 
under the threat of a holocaust. Mankind is 
confronted with new, more sophisticated and more 
destructive weapons, posing an unprecedented 
threat of annihilation and extinction.
12.	The colossal amounts laid out on 
armaments is an additional important element of 
strain and also a continuous drain on the 
economies of nations. A considerable part of 
mankind, living under conditions of deprivation 
and starvation, is compelled to watch helplessly 
while vast amounts and resources are diverted to 
the accumulation of deadly nuclear weapons. Thus 
we have the paradox of man adopting and fostering 
the means of destruction in his effort to survive.
13.	The nuclear arms control talks between 
the two super-Powers, which were resumed last 
week in Geneva following their two-month summer 
recess, justifiably attract the attention of all 
peoples in all continents, for upon their outcome 
lies to a considerable extent the greatly 
desired return to detente and consequently to the 
securing of conditions for the peaceful solution 
of international problems. Their success would be 
a major contribution to peace. That is why Cyprus 
joins all peace-loving countries in urging that 
the utmost effort be exerted for their success.
14.	The present bleak picture dictates that 
the state of world affairs cannot and should not 
remain unchecked. It has consistently been the 
position of Cyprus that the Security Council 
should be given the means for enforcement action 
for the maintenance of peace and security through 
the availability of a United Nations force, as 
called for in Article 43 of the Charter. Such a 
development would act as a catalyst to the arms 
race and would make the decisions of the United 
Nations binding in a real sense. We have 
maintained all along that we should concentrate 
not merely on the adoption of resolutions and 
declarations, but also —which is certainly more 
important—on their implementation. This is an 
absolute necessity if the United Nations is to 
perform the task entrusted to it by humanity. Let 
us listen to the voice of our Secretary- General 
and commence without further delay the process 
towards remedying the situation. If we fail to do 
so, we will not be doing our duty and the very 
future of the United Nations will be at stake, 
with the net result that anarchy and chaos will 
continue increasingly to prevail in the world 
instead of the rule of law and the principles of 
the Charter.
15.	Recent debates on the question of 
Palestine and Lebanon brought to the foreground 
and demonstrated in a crude and tragic way the 
inability of the Organization to fulfill its 
paramount responsibility of maintaining 
international peace and security. Ten Security 
Council resolutions went unheeded whilst the 
tragic siege of Beirut and the indiscriminate 
bombing and shelling were going on. The 
Organization stood literally helpless while the 
Palestinians were targeted for extinction.
16.	In expressing my deep concern in this 
respect, I made a proposal for the convening of a 
special session of the General Assembly to deal 
with the question of the implementation of United 
Nations resolutions. Developments since then, as 
boldly and clearly elaborated upon in the report 
of the Secretary-General, have strengthened my 
conviction that it is imperative that the General 
Assembly should, as a matter of urgency, consider 
this question in depth with the aim of producing 
definite and positive results. While repeating my 
proposal for a special session, for which 
consultations may commence, I today propose 
formally the inclusion in the agenda of this 
current session of a separate item entitled 
"Implementation of the resolutions of the United 
Nations" and I have instructed the delegation of 
Cyprus So enter immediately into appropriate 
consultations in this respect. I urge the General 
Assembly to accept the inclusion of this item and 
to attach to it the importance it deserves. I am 
confident that a full and constructive debate on 
this item will result in setting in motion the 
proper process for finding the right answer to 
this extremely serious and outstandingly 
significant issue.
17.	The contradictions between the 
expectations of mankind and the performance of 
the United Nations are also illustrated by the 
absence of any meaningful progress in the 
North-South dialogue for a more equitable 
distribution of wealth. It would not be an 
exaggeration to say that ours is a civilization 
of opulence and abundance and at the same time of 
famine and deprivation, a civilization of "haves" 
and "have nots". While about a tenth of the 
population of developing countries is exposed to 
starvation, a quarter suffers from malnutrition 
and the rest lives in deprivation and 
destitution, others can spend lavishly and live 
comfortably. The International Meeting on 
Co-operation and Development, held at Cancun in 
1981, unfortunately failed to remedy that 
disparity and socio-economic injustice.
18.	The perpetuation of the North-South 
dichotomy, of the highly unbalanced distribution 
of wealth, not only is a stigma on our 
civilization but also poses considerable 
obstacles to any efforts to deal with related 
political issues confronting the world.
19.	Interdependence, which is one of the main 
traits of the political and economic 
international life of today, reinforces the need 
to define the content of the new international 
economic order and of reaching an acceptable 
agreement. Our commitment to international peace 
and security and to the uniform progress of 
mankind makes us even more determined to work 
resolutely towards the establishment of the new 
international economic order.
20.	The failure to get the global round of 
negotiations off the ground so far is 
disappointing. Despite the fact that certain 
areas of agreement have been identified, it has 
not proved possible to reach agreement on basic 
pre-conditions. But I repeat: we all share a 
responsibility towards mankind, towards future 
generations. We cannot let them down. And the 
responsibility of those who can afford to make 
concessions to ensure the success of this 
objective is even heavier. We must redouble our 
efforts, brushing aside the disappointments and 
bitter experiences of the past, and strive even 
harder for success. It is neither simple nor easy 
to reach solutions based on principles. On the 
other hand, only such solutions will be lasting 
and effective.
21.	Once again we reiterate our belief that 
the principles of non-alignment are becoming 
even more relevant today than when they were 
first formulated and disseminated. In the light 
of the realities of today's international 
situation, the principles of non-alignment 
provide small countries with the foundation upon 
which they can build a structure of positive 
relationships with all countries without being 
drawn into bloc rivalries.
22.	Cyprus, one of the founding members of 
the movement, is today, 21 years later, proud to 
note that non-alignment has contributed 
positively to the promotion of peace and to the 
prevalence of the principles of justice and 
freedom. The role of the non- aligned movement in 
international affairs has been consolidated and 
there can be no question as to its significance. 
In fact, the purposes of non-alignment as regards 
detente and the peaceful solution of 
international problems and its goals of freedom, 
justice and lasting peace in the world are the 
purposes and goals of mankind. We Shall 
consistently follow the policy of non-alignment 
and shall continue actively to participate in the 
efforts and the activities of the movement as we 
have been doing since its inception.
23.	Equally, I wish to stress the 
significance of the continuation of the 
Conference on Security and Co-operation in Europe 
and the application of all the principles and 
provisions of the Helsinki Final Act, to which 
Cyprus reaffirms its commitment. Together with 
the other neutral and non-aligned countries of 
Europe, we are doing our utmost for the success 
of the follow-up Conference to be reconvened in 
Madrid in November, which will substantially 
contribute to genuine detente in Europe and will 
enhance the prospects of peace throughout the 
world.
24.	The Middle East crisis continues, 
confounded and bedeviled as never before, and it 
will not be solved without the withdrawal of 
Israel from all the territories it has occupied 
since 1967 and without the solution of the 
Palestinian question with the participation on 
an equal footing of the Palestine Liberation 
Organization [PLO], the sole, legitimate 
representative of the Palestinian people. We 
hold the view that the Middle East problem is one 
of the most serious problems facing the world 
today and threatening international peace, and at 
its core is the Palestinian question. The 
inalienable rights of the Palestinian people to 
dignity and freedom must be recognized. And the 
aspirations of the Palestinians to the creation 
of an independent and sovereign Palestinian State 
must be realized.
25.	That has been our consistent and 
principled position on the Middle East and we 
shall keep striving within the context of the 
United Nations, along with the other members of 
the non-aligned movement to contribute to a just 
and lasting solution to that problem. It was in 
line with this brotherly solidarity with the 
people of Palestine, Lebanon and the Syrian Arab 
Republic and the non-aligned movement that we 
acted as host from 15 to 17 July in Nicosia tothe 
Extraordinary Ministerial Meeting of the 
coordinating Bureau of Non-Aligned Countries on 
the question of Palestine. In the same spirit, 
Cyprus participated in the Ministerial Committee 
formed at that meeting which had a number of 
constructive contacts aimed at the promotion of 
the rights of the people of Palestine.
26.	We reaffirm our full support for the 
sovereignty, independence, territorial integrity 
and unity of much- tormented Lebanon. The 
abhorrent massacre of Palestinian civilians, 
women and children, has appalled and brought 
unparalleled shock to our people and has 
underlined the need for effective measures for 
the protection of all the population in Lebanon.
27.	The war between Iraq and the Islamic 
Republic of Iran continues unabated, causing much 
loss of life and property to two countries in the 
non-aligned movement. This is another tragic 
example of the inability of the Organization to 
meet its primary objectives of maintaining peace 
and security and ensuring the peaceful settlement 
of disputes between States.
28.	There is hardly any other issue in 
international relations in regard to which the 
world community has been able to arrive at a 
higher level of understanding and agreement than 
the imperative need for the elimination of all 
forms of racial discrimination and in particular 
of its worst manifestation, namely, the odious 
doctrine of	Yet this abhorrent doctrine is 
still alive, and so are other practices of racial 
discrimination, emanating either from internal 
oppression or from foreign aggressive designs. 
South Africa, most notably, persists in its 
defiant attitude towards the United Nations by 
flouting and ignoring the decisions of the 
Organization, by denying every single tenet 
embodied in the Charter and by failing to respect 
the basic principles of the equal rights of 
individuals and the self-determination of peoples 
without distinction as to race, religion or sex.
29.	I wish to reiterate once again our 
solidarity with the people of South Africa, and 
indeed all oppressed peoples under colonialist 
regimes and foreign domination who continue to 
struggle for freedom, equality and justice. We 
also reiterate our whole-hearted support for the 
people of Namibia and express our conviction that 
their just struggle will succeed. To this end it 
is necessary that Security Council resolution 435 
(1978) be strictly and urgently implemented as a 
whole, to enable the people of Namibia to take 
its rightful place as an independent State. We 
also voice again our solidarity with the 
front-line States in southern Africa and condemn 
South Africa's acts of aggression against those 
countries, which are shouldering a major part of 
the struggle for the eradication of the evil of 
	Mf.
30.	Despite the formidable achievements and 
the concerted efforts continuously exerted to 
bring about decolonization, there are still 
territories under colonial or neo-colonial rule. 
I take this opportunity to declare once again 
that Cyprus fully supports all the efforts of the 
United Nations for the eradication of the last 
vestiges of colonialism in various parts of the 
world, as well as for the adoption of measures 
aimed against the revival of colonialism.
31.	In that context I would mention the case 
of Western Sahara, where the principle of 
self-determination has not yet been applied. 
Contrary to the numerous General Assembly 
resolutions on this subject, the Sahraoui people 
have not yet been allowed to exercise their 
inalienable rights.
32.	I do not propose to refer specifically to 
the many other cases of destabilization, 
conflict, dispute and Confrontation which are 
scattered all over the globe. The increase in 
their number, extent and intensity simply points 
to the fact that man's future is in the balance.
33.	Perhaps in no other United Nations 
activity do we observe such a degree of 
discrepancy between the resolutions we adopt and 
the realities we witness as in the Held of human 
rights. It is really frustrating and saddening to 
note the ever-increasing gap between rhetoric and 
real human attitudes and action. Even more 
saddening is the helplessness or passivity with 
which the international community watches mass, 
flagrant and horrible violation of basic human 
rights and fundamental freedoms, unable or 
unwilling to do anything decisive and effective 
about it. That is why we should concentrate on 
ways and means to ensure effective and strict 
respect for human rights. That is why we should 
welcome and strongly support the trend which has 
appeared in recent years towards conventions 
which have a built-in machinery for the 
implementation of their provisions. The 
International Convention on the Elimination of 
All Forms of Racial Discrimination and the 
International Covenant on Civil and Political 
Rights  are such cases, and they must be followed 
by others.
34.	Cyprus has consistently supported the 
need for all to collaborate in the establishment 
of a new world information and communications 
order based, inter alia, on the free circulation 
and wider and better balanced dissemination of 
information, guaranteeing the diversity of 
sources and free access to information. We 
maintain that it is imperative to change the 
dependent status of the developing countries in 
the field of information and communication, which 
is an integral part of the development process.
35.	We salute the agreement reached on the 
United Nations Convention on the Law of the Sea,' 
despite some negative votes, after eight years of 
intensive consultations and negotiations, to 
which Cyprus made its modest contribution. The 
importance of this achievement can hardly be 
over-emphasized. It marks the advent of a new era 
in which the nations of the world, old and new, 
rich and poor, from the entire political 
spectrum, have agreed to set the rules that 
should govern the use and exploitation of the 
resources of our common heritage in the seas and 
oceans. The successful completion of the 
Convention, which also regulates the many other 
aspects of the law of the sea, enhances the 
prospects for international co-operation and 
makes a very necessary contribution to the 
prestige of the United Nations.
36.	The problem of Cyprus continues to be one 
of the most serious international problems, 
threatening peace and security in the sensitive 
area of the eastern Mediterranean. This situation 
is yet another example of the inability of the 
United Nations to act by implementing its own 
resolutions. Eight years have elapsed since 
Turkish troops invaded Cyprus and occupied more 
than 36 per cent of its territory; eight years of 
agony, after the devastation and pillage, in 
which all human rights have been and continue to 
be violated by Turkey; eight years of the crude 
act of occupation.
37.	Cyprus has come through many tribulations 
during its proud 7,000-year history but has never 
before experienced such a sinister operation: an 
operation whereby the occupation is coupled with 
the systematic attempt to change the demographic 
character of the occupied part; an operation 
whereby the indigenous population of the occupied 
territory was savagely ousted from its 
birthplace. A birthplace does not belong to any 
given generation of people. It is perennial in 
character; it belongs to history. So the 
aggression of Turkey against Cyprus is not only a 
present-day violation of sovereignty and 
territorial integrity: it is also a sacrilegious 
trespass on one of the oldest recorded histories 
of the world. The Turkish aggression and 
occupation brought upon Cyprus many scars which 
cannot be healed as long as the violation of our 
sovereignty and territorial integrity persists, 
as long as the Turkish army of occupation is on 
our territory.
38.	Eight years have elapsed and we are still 
trying to trace the fate of more than 1,600 
persons, missing since the invading forces set 
foot on Cyprus. In spite of unflagging efforts, 
in spite of a number of resolutions adopted by 
the Assembly, no progress has been made on this 
purely humanitarian issue. We call upon the 
international community to make its voice heard 
more clearly and loudly in Ankara, so that a 
workable arrangement may be achieved to trace in 
a proper manner the fate of the missingpersons.
39.	I stand at this rostrum once again to 
convey to the Assembly the protest of the people 
of Cyprus at the continued Turkish occupation 
and, in general, at the contemptuous way in which 
Turkey has been treating the resolutions of the 
United Nations on the question of Cyprus, and to 
reiterate our demands for their strict and full 
implementation. The words of the 
Secretary-General in his report, which still 
reverberate in this Hall, were really scathing 
and severely censorious of those who failed to 
comply with United Nations resolutions and of 
those who try "to win an international objective 
by force".
40.	The facts with regard to Cyprus are well 
known to the Assembly. Although we are victims of 
aggression and occupation, we have mustered all 
good will in the quest for a lasting solution and 
permanent peace. The intercommunal talks, which 
have been going on in Cyprus for a long time, 
have produced no results of any substance due to 
the intransigent and negative attitude of Turkey. 
It is incumbent upon the international community, 
and particularly those who possess the necessary 
influence, to make Turkey remove its forces of 
occupation from, and abandon its sinister designs 
against, Cyprus and comply fully with the 
resolutions of the United Nations.
41.	Together with my assurances that we for 
our part shall continue to strive hard for a 
peaceful solution in conformity with the 
resolutions of the United Nations, I must 
categorically state once again that under no 
circumstances shall we accept the results of the 
crime committed against Cyprus or any solution 
which directly or indirectly might lead to the 
division and partition of Cyprus or amount to the 
abandonment of the inherent rights of the people 
of Cyprus, such as the right of the refugees to 
return to their homes and properties. We envisage 
a completely independent, sovereign, 
territorially integral, federal, united, 
demilitarized and non-aligned Republic of Cyprus, 
in which all citizens, whether Greek Cypriots or 
Turkish Cypriots or Maronites or Armenians or 
Latins, will be able to enjoy fully their human 
rights and fundamental freedoms and co-operate 
for a happy and prosperous future in peace and 
freedom for generations to come. Our aspiration 
is to turn Cyprus Rom a place of conflict into a 
place of peace, something which would be a 
significant contribution to the cause of 
international peace and security. We aspire to 
turn Cyprus into a bridge of understanding and 
co-operation between three continents.
42.	I have no doubt whatsoever that, if 
foreign intervention and interference cease and 
the unity of the country and the people is 
restored, there would be no problem which could 
not be overcome. In a genuine desire to ensure 
lasting peace in our much tormented country, I 
put forward some time ago the proposal for the 
total demilitarization and disarmament of 
Cyprus. I declared that we would be prepared to 
agree to the stationing in the Republic of Cyprus 
for as long as necessary, of an international 
United Nations police force which would supervise 
a united mixed Greek Cypriot and Turkish Cypriot 
police force composed in accordance with the 
population ratio. I reiterate once again my 
proposal. The Greek Prime Minister, Mr. 
Papandreou, offered to withdraw
from Cyprus the small Greek contingent stationed 
under the 1960 Treaties, provided, of course, 
that all the Turkish troops are withdrawn, in 
which case Greece would be prepared to pay for 
the additional expenses for an increased 
international force of the United Nations. We 
support this generous proposal of the Greek Prime 
Minister, which was set out before the Assembly 
again in the statement of the Minister for 
Foreign Affairs of Greece [//f%
43.	The time has really come for the 
international community to act resolutely in 
order to give effect to its own verdict in regard 
to Cyprus. This unacceptable situation cannot go 
on indefinitely. It is because of the lack of any 
progress towards a solution of the Cyprus problem 
and because of Turkey's continuous disregard of 
the relevant United Nations resolutions that we 
have asked for a new debate on Cyprus by the 
General Assembly in an effort to employ ways and 
means and take any steps and measures necessary 
to promote the implementation of the relevant 
United Nations resolutions. I call upon the 
Assembly to act effectively so that a potential 
source of danger can be removed in the interests 
of peace and international security and for the 
sake of the most sacred principles for which the 
United Nations stands.
44.	I fervently hope that mankind will come 
to its senses before it is too late, before the 
"international anarchy" to which the 
Secretary-General referred in his report becomes 
a way of life on this planet with all the grave 
implications this would entail for the very 
survival of humanity. We trust that, under the 
guidance of the United Nations leadership, a new 
mentality will prevail and that, with the full 
support and co-operation of each and every Member 
State, a new era will dawn, not of anarchy and 
conflict, but of peace, justice and 
international legal order in accordance with the 
principles of the United Nations. To this noble 
objective we for our part pledge our dedication 
and full support.
